Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a national stage entry of PCT/FI2018/050022 (international filing date: 01/12/2018).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 22- 26, 28-37, and 39-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 22 line 2, the phrase “a resource [of the set of one or more resources for the uplink channel]” is unclear and ambiguous as to whether it is referred to the “resource of the set of one or more resources for the uplink channel” as in claim 21 line 9-10.  If indeed so, it is suggested that --- a resource  --- be changed to --- the resource ---.  Similar problem appears in claim 22 line 8 as well as in claims 23 and 39.
Claim 22 line 5, the term “ACK/NACK” needs to be defined as to what it stands for, either in first appearance, or first appearance of its own claim branch.  Similar problem appears in claims 28, 29, 30, 31, 33, 39, 42, and 43.
Claim 22 line 5, the term “ARQ” needs to be defined as to what it stands for, either in first appearance, or first appearance of its own claim branch.  Similar problem appears in claims 28, 29, 30, 31, 32, 33, 34, 39, 42, 43, and 44.
Claim 24 line 2-3, the phrase “a configuration of a set of one or more resources for an uplink channel” is unclear and ambiguous as to whether it is referred to the “configuration of a set of one or more resources for an uplink channel” as in claim 21 line 4-5.  If indeed so, it is suggested that --- a configuration of a set of one or more resources for an uplink channel  --- be changed to --- the configuration of the set of the one or more resources for the uplink channel---.  Similar problem appears in claim 24 line 4-5 as well as in claims 25, 40, and 41.
Claim 26 line 3, the phrase “a signal […via the identified resource of the uplink channel]” is unclear and ambiguous as to whether it is referred to the “signal via the identified resource for the uplink channel” as in claim 21 line 11.  If indeed so, it is suggested that --- a signal --- be changed to --- the signal ---.  Similar problem appears in claim 26 line 5 as well as in claims 31, 32, 35, 36, 37, and 43.
Claim 28 line 5-6, "the identified short physical uplink control channel resource" lacks antecedent basis.
Claim 35 line 10, "the self-contained slot" lacks antecedent basis.  Similar problem appears in claim 36.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-32, and 37-43 are rejected under 35 U.S.C. 103 as being unpatentable over Nogami et al. (US 20170273071 A1, hereinafter Nogami), in view of HOSSEINI et al. (US 20180279296 A1, hereinafter HOSSEINI).

Regarding claim 21, Nogami teaches an apparatus comprising at least one processor and at least one memory including computer instructions that, when executed by the at least one processor, cause the apparatus to (in general, see fig. 13-15 along with fig. 10, and their corresponding paragraphs including at least para. 144-169): 
receive, by a user device, a configuration of a set of one or more resources for an uplink channel to be used for transmission by the user device in a slot prior to a short 
receive, by the user device, a downlink control information for a downlink channel (see at least para. 145 along with para. 162, e.g. selection may be based on downlink control information carried by the SPDCCH); 
identify, by the user device based on the downlink control information, a resource of the set of one or more resources for the uplink channel, and a physical uplink control channel (see at least para. 162 along with para. 88 and Table 2, e.g. the use of downlink control information (DCI) to schedule various uplink and downlink physical control channels and physical data channels); and 
transmit, by the user device, a signal via the identified resource for the uplink channel, prior to the short physical uplink control channel of the slot (see at least fig. 13, fig. 14, and/or fig. 10, e.g. for example, for fig. 13, the transmission of PUCCH 1377 and SPUCCH 1387; for fig. 14, the transmission of PUCCH 1477 and SPUCCH 1487; and/or fig. 10, the transmission of two sPUCCHs in a subframe).
Nogami differs from the claim, in that, it does not specifically disclose downlink assignment; which is well known in the art and commonly used for improving multiplexing and more efficient use of the symbols.
HOSSEINI, for example, from the similar field of endeavor, teaches similar or known mechanism of downlink assignment (in general, see fig. 4 and corresponding paragraphs, in particular, see at least para. 54, e.g. see at least the bit field in the downlink control information (DCI)); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having HOSSEINI into the apparatus of Nogami for improving multiplexing and more efficient use of the symbols.

Regarding claim 22, Nogami in view of HOSSEINI teaches the apparatus being caused to identify, by the user device, based on the downlink assignment, a resource of the set of one or more resources for the uplink channel, and a physical uplink control channel, comprises the apparatus being caused to: receive, by the user device, a ACK/NACK resource indicator (ARI) value that identifies both: 1) a short physical uplink control channel resource, of a plurality of short physical uplink control channel resources, for transmission of hybrid ARQ (HARQ) ACK/NACK feedback, and 2) a resource of the set of one or more resources for the uplink channel.  (HOSSEINI, see at least para. 54, e.g. in one configurations, the indication of the assignment of a structure/resource to be used by a UE may be either an explicit indication (e.g., a bit field in the downlink control information (DCI)), or an implicit indication, e.g., similar to a ACK/NACK resource indicator (ARI) mechanism)

Regarding claim 23, Nogami in view of HOSSEINI teaches the ACK/NACK resource indicator (ARI) value is one ARI value of a plurality of ARI values, wherein each ARI value of the plurality of ARI values identifies, or is associated with, a different or associated: 1) a short physical uplink control channel (short PUCCH) resource, of a plurality of short physical uplink control channel resources, for transmission of hybrid ARQ (HARQ) ACK/NACK feedback, and 2) a resource of the set of one or more resources for the uplink channel.  (HOSSEINI, see at least para. 54, e.g. the 

Regarding claim 24, Nogami in view of HOSSEINI teaches the apparatus being caused to receive, by a user device, a configuration of a set of one or more resources for an uplink channel comprises the apparatus being caused to: receive, by a user device, a configuration of a set of one or more resources for an uplink channel, wherein the uplink channel includes one or more of a physical uplink shared channel (PUSCH) and a long physical uplink control channel (long PUCCH).  (Nogami, see at least fig. 13, e.g. the transmission of PUCCH 1377 and SPUCCH 1387)

Regarding claim 25, Nogami in view of HOSSEINI teaches the apparatus being caused to receive, by a user device, a configuration of a set of resources for an uplink channel comprises the apparatus being caused to: receive, by a user device, a configuration of a set of one or more resources for an uplink channel, the configuration including one or more of the following for one or more resources: an identification of the resource; a modulation rate and coding scheme (MCS) to be used for transmission via the resource; a channel format; a starting symbol; a duration; a frequency hopping configuration; and a demodulation reference signal cyclic shift.  (Nogami, see at least para. 145 along with para. 84, e.g. at least the RNTI and DM-RS)

Regarding claim 26, Nogami in view of HOSSEINI teaches the apparatus being caused to transmit comprises the apparatus being caused to: determine, by the user device, that a signal should be transmitted via the identified resource of the uplink channel in the slot prior to the short physical uplink control channel of the slot; and transmit, by the user device, a signal via the identified resource of the uplink channel, before the short physical uplink control channel resource of the slot.  (Nogami, see at least fig. 13, fig. 14, and/or fig. 10, e.g. for example, for fig. 13, the transmission of PUCCH 1377 and SPUCCH 1387; for fig. 14, the transmission of PUCCH 1477 and SPUCCH 1487; and/or fig. 10, the transmission of two sPUCCHs in a subframe)

Regarding claim 27, Nogami in view of HOSSEINI teaches the apparatus being caused to transmit the signal via the uplink channel prior to the short physical uplink control channel comprises the apparatus being caused to reserve the uplink channel for the user device by preventing a gap in transmission by the user device that is greater than a threshold.  (Nogami, see at least para. 147 along with at least para. 125, e.g. the UE 102 may transmit both PUCCH and SPUCCH in the same subframe for providing efficient HARQ processing for both of the normal TTI and the shortened TTI communications)

Regarding claim 28, Nogami in view of HOSSEINI teaches the apparatus being caused to transmit the signal via the uplink channel prior to the short physical uplink control channel comprises the apparatus being caused to reserve the uplink channel for the user device by preventing a gap in transmission by the user device that is greater 

Regarding claim 29, Nogami in view of HOSSEINI teaches the slot includes a transmission by the user device of hybrid ARQ (HARQ) ACK/NACK feedback with respect to downlink data received, or attempted to be received, by the user device within the same slot. (Nogami, see at least para. 147 and fig. 13, e.g. ACK/NACK feedback to PDSCH and/or SPDSCH which are downlink data received)

Regarding claim 30, Nogami in view of HOSSEINI teaches the slot includes a transmission by the user device of hybrid ARQ (HARQ) ACK/NACK feedback with respect to downlink data received, or attempted to be received, by the user device within the same slot and one or more preceding slots in a burst of contiguous downlink transmission.  (Nogami, see at least para. 147 and fig. 13, e.g. ACK/NACK feedback to PDSCH and/or SPDSCH which are downlink data received)

Regarding claim 31, Nogami in view of HOSSEINI teaches the slot comprises the downlink control information, downlink data received by the user device via a shortened downlink data channel that frees up resources to be used for uplink transmission via the uplink channel, an uplink signal transmitted via the identified resource of the uplink channel prior to the short physical uplink control channel, and the hybrid ARQ (HARQ) ACK/NACK feedback with respect to the downlink data of the slot.  (Nogami, see at least para. 162 along with at least para. 164, e.g. SPUCCH resource 

Regarding claim 32, Nogami in view of HOSSEINI teaches the apparatus being caused to transmit, by the user device, a signal via the identified resource of the uplink channel comprises the apparatus being caused to: transmit, by the user device, a signal via the identified resource of the uplink channel, including uplink data and at least one of a hybrid ARQ (HARQ) process identifier and a new data indicator associated with the uplink data.  (Nogami, see at least para. 146-147 along with at least para. 268, e.g. the UE 1202 may transmit SPUCCH 1087 carrying UL assignment, which indicates PUSCH 779 parameter (e.g., MCS, HARQ process number, redundancy version, etc.), and the corresponding SPUSCH 1089 carrying the UL-TB(s) in that TTI)

Regarding claim 37, Nogami in view of HOSSEINI teaches the apparatus being caused to transmit, by the user device, a signal via the identified resource of the uplink channel comprises the apparatus being caused to perform at least one of the following: transmit physical uplink shared channel (PUSCH) data via a PUSCH channel; transmit uplink control information via a long physical uplink control channel (long PUCCH); or transmit at least one of reference signals and channel state information via the long PUCCH channel.  (Nogami, see at least para. 146-147, e.g. UCI on PUCCH)

Regarding claim 38, this claim is rejected for the same reasoning as claim 21.  To be more specific, one skilled in the art would have known that claim 38 performs 

Regarding claims 39, 40, 41, 42, and 43, in view of claim 38 above, these claims are rejected for the same reasoning as claims 22, 24, 25, 31, and 32, respectively.
Allowable Subject Matter
Claim 33 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 34 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 35 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 36 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 44 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 

Conclusion
The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465